Title: To Thomas Jefferson from Richard Stith, 20 June 1796
From: Stith, Richard
To: Jefferson, Thomas


                    
                        Hond. Sir
                        Campbell County, June 20th. 1796
                    
                    The change of Registers and the frequent alterations and additions enacted in our Sessions of Assembly, I believe puzzles the Surveyors of Land to keep up—as we have not right by Law, to a Book of each Session, I remained ignorant of part of my duty—now, I hope that these works have every Requisite attending them.
                    I have wrote the above lines lest I shou’d lose your opinion of me as a Man of business: which good opinion, Sir, I am very unwilling to lose. Am Sir your affectionate hble Servant
                    
                        Richard Stith
                    
                    
                        I woudnt weary you with reading a long letter of my writing.
                    
                